Order of the Appellate Term (94 Misc. Rep. 322, 158 N. Y. Supp. 27) reversed, and motion to vacate an order for the examination before trial of the moving defendant granted, with $10 costs and disbursements. We approve the decision of the Appellate Term in the First Department in Mitchell v. Schroeder, 94 Misc. Rep. 270, 158 N. Y. Supp. 31. It is proper to observe that by chapter 610 of the Laws of 1916, to take effect September 1, 1916, section 27 of the Municipal Court Code of New York City (Laws 1915, c. 279) was amended so as to permit the deposition of a party to an action in the Municipal Court to be taken. Jenks, F. J., and Carr, Stapleton, Rich and Putnam, Jj., concur.